                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GARY GENE GOFF,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )    Civil No. 3:18-cv-00591-JPG-CJP
                                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
                       Defendant.                     )
                                                      )

                                MEMORANDUM AND ORDER

       In accordance with 42 U.S.C. § 405(g), the pro se plaintiff seeks judicial review of the

final agency decision denying his application for social security disability benefits pursuant to 42

U.S.C. § 423.

       Plaintiff’s brief was originally due by July 2, 2018. (Doc. 11). Plaintiff’s counsel sought

and received an extension to July 27, 2018. Counsel then sought and was granted leave to

withdraw. The Court granted plaintiff an extension to January 2, 2019, in which to file his brief.

(Doc. 17).

       When plaintiff missed that deadline, the Court issued a Notice of Impending Dismissal.

In that Notice, the Court gave plaintiff another extension to January 22, 2019, in which to file his

brief. The Notice stated, “Plaintiff is cautioned that this case will be dismissed if he does not file

his brief by January 22, 2019.” See, Doc. 18.

       Plaintiff has failed to file a brief as ordered and has failed to diligently pursue this case.

This Court gave plaintiff the “warning shot” required by Ball v. City of Chicago, 2 F.3d 752, 755

(7th Cir. 1993) in Doc. 16. Pursuant to Johnson v. Chicago Board of Education, 718 F.3d 731

(7th Cir. 2013), the Court has considered whether a sanction short of dismissal of this case might



                                                  1
be fruitful and finds that it would not.

       This case is dismissed with prejudice.

       The Clerk of Court shall enter judgment in favor of defendant.

IT IS SO ORDERED.

DATED: JANUARY 25, 2019

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            U.S. DISTRICT JUDGE




                                                2
